 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAUDIA MILDRED JOHNSON,                          No. 2:18-CV-1890-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On August 7, 2018,

20   the court granted plaintiff’s motion for leave to proceed in forma pauperis. That order required

21   plaintiff to submit to the United States Marshal, within 15 days of the date of service of the order,

22   a completed summons and copies of the complaint, and file a statement with the court that said

23   documents have been submitted. Plaintiff was warned that failure to comply may result in

24   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

25   See Local Rule 110. As of September 18, 2018, plaintiff had not complied and the court directed

26   plaintiff to show cause in writing why this action should not be dismissed for lack of prosecution.

27   Plaintiff responded to the court’s order to show cause on October 1, 2018, seeking additional time

28   to submit service documents.
                                                        1
 1                  On November 29, 2018, the court discharged the September 18, 2018, order to

 2   show cause and granted plaintiff additional time to comply. On December 17, 2018, plaintiff

 3   filed a declaration indicating, among other things, she does not know where to send documents to

 4   the United States Marshal. Good cause appearing therefor, the court will grant plaintiff one

 5   additional extension of time to submit service documents to the United States Marshal at the

 6   address indicated in this order. Plaintiff is again cautioned that failure to comply may result in

 7   dismissal of the entire action. See Local Rule 110.

 8                  Accordingly, IT IS HEREBY ORDERED that, within 30 days of the date of this

 9   order plaintiff shall file a notice with the court indicating that the documents described in the

10   court’s August 7, 2018, order have been submitted to the United States Marshal at the following

11   address:

12                  501 ‘I’ Street, Suite 5-600
                    Sacramento, CA 95814
13

14

15

16   Dated: March 26, 2019
                                                            ____________________________________
17                                                          DENNIS M. COTA
18                                                          UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28
                                                        2
